32Certification of Officers pursuant to section 906 of the Sarbanes - Oxley Act of Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. 1350, as adopted), Serge Beausoleil, Principal Executive Officer of Viropro, Inc. (“Viropro”), and Claude Gingras, Principal Financial Officer of Viropro, each hereby certify that: 1. Viropro’s Quaterly Report on Form 10-Q for the year ended March 31, 2010, and to which this Certification is attached as Exhibit 32.1 (the “Periodic Report”), fully complies with the requirements of section 13(a) or section 15(d) of the Securities Exchange Act of 1934, and 2. The information contained in the Periodic Report fairly presents, in all material respects, the financial condition and results of operations of Lexicon. IN WITNESS WHEREOF, the undersigned have set their hands hereto as of the 14th day of May, By: /s/ Serge Beausoleil Serge Beausoleil President and Chief Executive Officer By: /s/ Claude Gingras Claude Gingras Vice President, Corprorate Affairs
